2 DE L'EQUATEUR
€ ps ON FONCIERE DE MBANDAKA
Division des titres Immobiliers
; B.P. 1005
l MBANDAKA
Objet:
Projet de contrat à signer

*parcelle N°... 098
TDorribairæ

et de contrat de

rubrique « L BMPHYTEOTE

Les frais à payer s'»

REPUBILQUE DEMOCRATIQUE pu conNGO

concessiont perpétuelle en
de me renvoyer dûment revêtu
» au bas du

Mhandaka, le. V PE PL) PES

N°2 4442 /emrrenrrnnst PTE CES

À Monsieur le pirecteur Général ét
le Seciété plantations ©
yuileries du Ceng® sa (FHC)
à

Hensieurs

J'ai l'honneur de vous faire parvenir
double exemplaire
ture sous la

de votre &!
indication de

dernier feuillet avec

1èvent à la somme de

20.370076... Francs Congolais dont es détails ci-après:
a) Taxe contrat = 22.500 FC
b\ Taxe d'enregistrement = 22500 FG
c) Taxe P.V. de constat = 13.500 Fe
d) Taxe PV. de mesurage = 13,500 FC
ge) Taxe croquis = 8.000 FC
f) Loyers impayés de = ë FC
g) Intérêt de retard (40%) = = FC

“) Prxderéférence ( 25 28 3 290.765 FC
re
A 370765 FG

compte n°200308 Chez la

de perception

L'assurance de ma considéra »

Banque Centrale du Congo
düment établie par l'ordonnateur de la
attaché à la Division des Titres immobiliers à Mbandaka.

vous invite à verser a!
sur présentation de la not
DGRAD (ou de la DGREC

Montant que je

veuillez agréer. Mons iauts.s

4!

À

A 19
a

as

NA
toi

fera oilier
DOC:

Le Société Pr:
at numéro CP

CBHITRAT D'EMPH

CT

5 A

YTEOSE 1
YERME DE BAIL : VINGT - CINQ (25) ANS.-

Lieu-dit : BOLGNPO
Commune de :
Territeire de :.ZINGEFDE -
Ville de : .… MBANDAZS

DU

Mepug: : Démocrätique du Congo, représentée par Lé_.Gouverneur-de:

Province …, agissant an vertu des pouvoirs qui lui sont conférés par l'arbcie -*
2 » ue l'Ordonnance n° 74-148 du 20 Juillet 1974 portant mesure d'exécution gs

73

eb 2:

AOÎTEEY,cyaut son si
Meoteo-Tutets danse 1
D cntée Far

AUXINOULA NUANIS fm "©"

NTATIONS 2: HUILR®
JECOL/3 4h55 79

Firérel Monsieur,

j21 du 20 Juilet 1973 portant régime générale des biens, régime foncier =:
ime des sûretés, telle que modifiée et complétée à ce jour par la loin 80-
let 1980, ci - après dénommée « LA REPUBLIQUE », de premier oart,

ÎEE DU CONGO 5,4, Immetrionlé
Tdentific s%, lnnebtricnlée
ége sociel àa perde LE Nationzle—
8 Communes de le SE
eCn Directeur

8e l'Evenne
Gotbe Ë Kinshagmes

ae qe mm mme

L= Pépublique concède zu soussigné de seconde part, QUr ACesprr ur dre
c'emphytéolé sur une parcelle de terre à usége .AGEICOL d'une

superficie del69h;78a,12Casituée à …Jngenée …
NET du plan cadastral de la localité .#

cumére … 058

et sont les limites sont représentées par-un liséré jaune au croquis & —
zrnéxé dressé à l'(échélle de 1 à 25, 0006 c on00 008770070000

.: présent'eontrat fait suite au contrat n° DB/E, 15/09/2015... .. expiré,
1 est intervenu sour un terme de Vingt — Cinq {25) ans renouvéiebié, prenant
… à l'expiration duquel il séra renouvelé pour une durée

Ar dE

“GAS pour autant que le terrain ait été mis en valeur canformemen! z:»
ications contréstuelles et règlementaires de l'emchytéote, la redevance
- Maele sers fixés conformément au tanf en vigueur de ce renouvelement

FE

redevances et taxes rémunératores sont payables annuellement: et par
ipation le premier Janvier de chaque année conformément à la procédure
érticies 4 et 5 ‘de la lei n° 04/015 du 16 Juillet 2004 frant 1a
actes générateurs des recettes administratives, [udicielr«<

ainsi que leurs modalltés de perreption …,

Maicres

LECLERC IEEE LECEEETEN TE EPP EEE Mattinnn sd rtmmene nn

L. és pour 1: mie 0

E DEUXIEME ET DERNIER FEUILLET DU CONTRAT D" EMPHYTEOSE N° DSÆ cu
4

Aicle S L'emohytéole ne peut changer la destination du terrain Sans l'autorisation expresse

ét préalable de l'autorité qui accorde le droi

résulle pas des diSposiions ci-dessus
sent cantrat est réni par les discositions de la Loi n° 75-021 du 29

à ce jour

! CHRCONSER PT 10)
{ DE L'EQU me
| SECTIO TE
TLPRITOIRE :. AGZ cèdé en
1, ERCELE : ; moment
reprises
s mise En

atent elire

DE.
ux da la

Medevance el LÉ Done.
Ænur montant lolat de :370.

' auittance n° Bu ne
WRI

RECEVEUR DE LA DGRAD
Le ECS

gese un F2 HI À

D aeann w-aHs ON PT

ap EI LE

HE DUEUN 6 HE

aJaploi 858158 HR EZE

160-5101} SIB|0DU

JUSi1 GNOU Snb &

INA 3G NOTRIES lit
